                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

 ANDRE L. LEATH,
                                                                  Case No._______
        Plaintiff,
                                                                   COMPLAINT
 v.
                                                              (Jury Trial Demanded)
 3M COMPANY,

            Defendant.

       Plaintiff, ANDRE L. LEATH, by and through the undersigned counsel, brings this

Complaint seeking judgment against Defendant 3M COMPANY; (hereinafter referred to as

“Defendant,” “3M,” or “3M/Aearo”) for personal injuries incurred while in training and/or on

active military duty, resulting from Defendant’s defective and unreasonably dangerous product,

the Dual-ended Combat Arms™ earplugs (Version 2 CAEv.2) (“Dual-ended Combat Arms

earplugs”). At all relevant times, the Dual-ended Combat Arms earplugs were manufactured,

designed, formulated, tested, packaged, labeled, produced, created, made, constructed,

assembled, marketed, advertised, promoted, distributed, and sold by Defendant.

                                      INTRODUCTION

       1.        Plaintiff, a United States Army Veteran, brings this suit to recover damages

arising from personal injuries sustained while in training and/or on active military duty

domestically and abroad. Plaintiff used Defendant’s dangerously defective Dual-ended Combat

Arms earplugs during tank firing, training firing, other live-fire training, vehicle maintenance,

and other training and combat exercises. Defendant sold the Dual-ended Combat Arms earplugs

to the U.S. military for more than a decade without the military and/or Plaintiff having any

knowledge of the defect(s) and failed to adequately warn the military and/or Plaintiff of the




             Case 5:19-cv-00177-D Document 1 Filed 05/01/19 Page 1 of 38
                                                1
defect(s).

        2.       Defendant’s Dual-ended Combat Arms earplugs were standard issue in certain

branches of the military (including Plaintiff’s) between at least 2003 to at least 2015. Thus,

Defendant’s Dual-ended Combat Arms earplugs have likely caused thousands, if not millions, of

soldiers to suffer significant hearing loss, tinnitus, and additional injuries related to hearing loss,

including but not limited to, pain and suffering and loss of the pleasures of life.

                           PARTIES, JURISDICTION, AND VENUE

        3.       Plaintiff, a United States Army Veteran, is a citizen and resident of North

Carolina.

        4.       Defendant is a corporation organized and existing under the laws of the state of

Delaware with its principal place of business in St. Paul, Minnesota. Among other things,

Defendant is in the business of designing, manufacturing, and selling worker safety products,

including hearing protectors and respirators. Defendant has a dominant market share in virtually

every safety product market, including hearing protection. Defendant is one of the largest

companies in the country.

        5.       This Court has subject matter jurisdiction pursuant 28 U.S.C. § 1332(a)(1). The

amount in controversy exceeds the sum or value of $75,000.00, exclusive of interest and costs,

and Plaintiff and Defendant are citizens of different states.

        6.       Personal jurisdiction over Defendant is proper because it has done business in the

state of North Carolina, has committed a tort in whole or in part in the state of North Carolina,

has substantial and continuing contact with the state of North Carolina, and derives substantial

revenue from goods used and consumed within the state of North Carolina. There are six (6)

military bases in North Carolina, which include servicemembers from the Army, Air Force and




             Case 5:19-cv-00177-D Document 1 Filed 05/01/19 Page 2 of 38
                                                   2
Marines. In fact, Fort Bragg, North Carolina, a military installation of the United States Army,

is the largest military installation in the world with more than 50,000 active duty personnel. Upon

information and belief, Defendant has provided its products to all the aforementioned military

installations in North Carolina.

       7.       Plaintiff’s claims arise out of Defendant’s purposeful contacts with North

Carolina. Plaintiff was a citizen of North Carolina at all relevant times. Plaintiff was provided

and wore the defective earplugs at Fort Bragg Army Base, which is located in this District.

Plaintiff was also first diagnosed with hearing issues in North Carolina. Plaintiff further suffered

injuries complained of herein within the Eastern District of North Carolina.

       8.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) as a substantial

part of the events or omissions giving rise to the claim occurred in this District.

                                        TAG-ALONG ACTION

       9.       This is a potential tag-along action and in accordance with 28 U.S.C. § 1407, it

should be transferred to the United States District Court for the Northern District of Florida for

inclusion in IN RE: 3M COMBAT ARMS EARPLUG PRODUCTS LIABILITY LITIGATION,

Case No.: 3:19 md 2885 (Hon. M. Casey Rodgers).

                                   FACTUAL ALLEGATIONS

       10.      Based upon information and belief, and in part upon the pleadings and allegations

as contained in United States ex rel. Moldex-Metric, Inc. v. 3M Company, Case No. 3:16-cv-

01533-DCC (D.S.C. 2016), Plaintiff states as follows:

       11.      On July 26, 2018, Defendant agreed to pay $9.1 million to resolve allegations

that it knowingly sold the Dual-ended Combat Arms Earplugs to the United States military

without disclosing defects that hampered the effectiveness of the hearing protection device. See




             Case 5:19-cv-00177-D Document 1 Filed 05/01/19 Page 3 of 38
                                                  3
United States Department of Justice, 3M Company Agrees to Pay $9.1 Million to Resolve

Allegations That it Supplied the United States With Defective Dual-Ended Combat Arms Earplugs

(Jul.   26,    2018),   available   at   https://www.justice.gov/opa/pr/3m-company-agrees-pay-91-

millionresolve-allegations-it-supplied-united-states-defective-dual (last visited January 23, 2019).

        12.      Defendant’s Dual-ended Combat Arms earplugs are non-linear, or selective

attenuation, earplugs that were designed to provide soldiers with two different options for hearing

attenuation depending upon how the plugs are worn. Both sides of the dual-sided earplugs were

purported to provide adequate protection for soldier’s ears when worn.




        13.      If worn in the "closed" or "blocked" position (olive side in user’s ear), the

earplugs are intended to act as a traditional earplug and block as much sound as possible.

        14.      If worn in the "open" or "unblocked" position (yellow side in user’s ear), the

earplugs are intended reduce loud impulse sounds, such as battlefield explosions and artillery fire,

while allowing the user to hear quieter noises; for example, commands spoken by fellow soldiers

and approaching enemy combatants.

        15.      Defendant’s standard fitting instructions state the wearer is to grasp the earplug



              Case 5:19-cv-00177-D Document 1 Filed 05/01/19 Page 4 of 38
                                                  4
by the stem and insert it into the ear canal.

        16.        The design of the earplug prevents a snug fit in the ear canal of the wearer, an

inherent defect about which there was no adequate warning.

        17.        When inserted according to Defendant’s standard fitting instructions, the edge of

the third flange of the non-inserted end of the earplug presses against the wearers' ear canal and

folds back to its original shape, thereby loosening the seal in their ear canals and providing

inadequate protection.

        18.        Because the earplugs are symmetrical, following the standard fitting instructions

will result in a loosening of the seal regardless of which side is inserted into the ear canal.

        19.        These earplugs were originally created by a company called Aearo Technologies

(“Aearo” or “3M/Aearo”).

        20.        Defendant 3M acquired Aearo in 2008, including Aearo’s liabilities, (and thus

3M is liable for Aearo’s conduct as alleged herein).

        21.        Earplugs like the Dual-ended Combat Arms earplugs are sold with a stated Noise

Reduction Rating (“NRR”)1 that should accurately reflect the effectiveness of hearing protection.

        22.        The military likely purchased, at a minimum, one pair of 3M's Combat Arms

earplugs annually for each deployed soldier involved in certain foreign engagements between at

least 2003 and at least 2015. See McIlwain, D. Scott et al., Heritage of Army Audiology and the

Road Ahead: The Army Hearing Program, AMERICAN JOURNAL OF PUBLIC HEALTH,

Vol. 98 No. 12 (Dec. 2008).


1
  Noise Reduction Rating (“NRR”) is a unit of measurement used to determine the effectiveness of hearing
protection devices to decrease sound exposure within a given working environment. Hearing protectors are
classified by their potential to reduce noise in decibels (“dB”), a term used to categorize the power or density of
sound. They must be tested and approved by the American National Standards (“ANSI”) in accordance with the
Occupational Safety & Health Administration (“OSHA”) guidelines. The higher the NRR number associated with a
hearing protector, the greater the potential for noise reduction.



              Case 5:19-cv-00177-D Document 1 Filed 05/01/19 Page 5 of 38
                                                         5
       23.      3M's/Aearo's Dual-ended Combat Arms earplugs were sold to the military

beginning in at least late 2003 and continued to be sold directly and indirectly by 3M to the

military until at least late 2015, when Defendant discontinued the earplugs.

       24.      The defective earplugs have not been recalled and therefore are likely in

continued use by servicemembers.

                               History of Testing: January 2000

       25.      Employees from 3M/Aearo began testing the Dual-ended Combat Arms earplugs

in approximately January 2000.

       26.      3M/Aearo chose to conduct the testing at its own laboratory rather than an

outside, independent laboratory.

       27.      3M/Aearo’s employees personally selected ten test subjects (some of whom were

also employees of 3M/Aearo) to test the Dual-ended Combat Arms earplugs.

       28.      3M/Aearo’s employees intended to test: (1) the subject's hearing without an

earplug inserted; (2) the subject's hearing with the open/unblocked (yellow) end of the Dual-

ended Combat Arms earplug inserted; and (3) the subject's hearing with the closed/blocked

(olive) end of the Dual-ended Combat Arms earplug inserted. This testing was designed to

provide data regarding the NRR of the Dual-ended Combat Arms earplugs.

       29.      3M/Aearo personnel monitored the results of each subject as the test was

performed and could thus stop the test if the desired NRR results were not achieved.

       30.      Eight of the ten subjects were tested using both the open and closed end of the

Dual-ended Combat Arms earplugs.

       31.      Testing of the eight subjects suggested an average NRR of 10.9, which was far

below the adequate NRR that 3M/Aearo personnel would and should have expected for the closed




             Case 5:19-cv-00177-D Document 1 Filed 05/01/19 Page 6 of 38
                                                6
end.

       32.      3M/Aearo prematurely terminated the January 2000 testing of the closed end of

the Dual-ended Combat Arms earplugs.

       33.      3M/Aearo personnel determined that when the closed, olive end of the earplug

was inserted into the wearer’s ear according to standard fitting instructions, the basal edge of the

third flange of the open, yellow end would press against the wearer’s ear and fold backwards.

When the inward pressure on the earplug was released, the yellow side flanges would return to

their original shape and cause the earplug to loosen, often imperceptibly to the wearer.

       34.      The symmetrical nature of the earplug prevents a snug fit when worn either

“open” or “closed” according to the standard fitting instructions.

       35.      3M/Aearo personnel determined that a snug fit requires the flanges on the

opposite, non-inserted end of the ear plug to be folded back prior to insertion.

       36.      3M/Aearo personnel decided not to test the closed end of the Dual-ended Combat

Arms earplugs for two of the ten subjects because the results were well below the intended and

desired NRR.

       37.      3M/Aearo completed testing of all ten subjects with the open end of the Dual-

ended Combat Arms earplugs to obtain a facially invalid -2 NRR, which would indicate that the

closed end of the earplug actually amplified sound.

       38.      3M/Aearo represented the -2 NRR as a “0” NRR, which 3M/Aearo has displayed

on its packaging since its launch.

       39.      3M/Aearo falsely touts the “0” NRR as a benefit of the Dual-ended Combat Arms

earplug by suggesting that soldiers will be able to hear their fellow soldiers and enemies while

still providing some protection. However, the “true” -2 NRR actually amplifies sound, thereby




             Case 5:19-cv-00177-D Document 1 Filed 05/01/19 Page 7 of 38
                                                  7
exposing the wearer to harm.

                               History of Testing: February 2000

       40.       Upon identifying the fit issue, 3M/Aearo re-tested the olive, closed end of the

Dual-ended Combat Arms earplug in February 2000 using different fitting instructions.

       41.       When testing the closed end, 3M/Aearo personnel folded back the yellow flanges

on the open end of the Dual-ended Combat Arms earplugs prior to insertion.

       42.       Using this “modified” fitting procedure, 3M/Aearo achieved a “22” NRR on the

closed end of the Dual-ended Combat Arms earplug.

       43.       3M, however, never properly warned servicemembers that the only potential way

to achieve this purported NRR was to modify the Dual-ended Combat Arms earplug by folding

the yellow flanges on the opposite end.

       44.       The yellow, open end of the Dual-ended Combat Arms earplug was not re-tested

using the “modified” fitting procedure.

                         Defendant’s Representations and Omissions

       45.       Since 2003, 3M/Aearo has been awarded multiple Indefinite-Quantity Contracts

(“IQC”) from the U.S. military in response to Requests for Production (“RFP”).

       46.       From 2003-2012, 3M/Aearo was the exclusive supplier of this type of earplugs

to the U.S. military.

       47.       3M/Aearo was aware of the design defects alleged herein in as early as 2000.

       48.       Accordingly, the defects of the Dual-ended Combat Arms earplugs were known

to Defendant many years before 3M/Aearo became the exclusive provider of the earplugs to the

U.S. military.

       49.       3M/Aearo knew at the time it bid for the initial IQC that the Dual-ended Combat




             Case 5:19-cv-00177-D Document 1 Filed 05/01/19 Page 8 of 38
                                                8
Arms earplugs had dangerous design defects, as they would not adequately protect the users from

loud sounds. Defendant did not adequately warn of the defects and did not adequately warn or

instruct how to wear the earplugs.

       50.      3M/Aearo responded to the military’s Requests for Proposal (“RFP”) with express

certifications that it complied with the Salient Characteristics of Medical Procurement Item

Description (“MPID”) of Solicitation No. SP0200-06-R-4202.

       51.      3M/Aearo knew at the time it made its certifications that the earplugs did not

comply with the MPID.

       52.      3M/Aearo knew the design defects could cause the earplugs to loosen in the

wearer's ear, imperceptibly, to not only the wearer but also to trained audiologists visually

observing a wearer, thereby permitting damaging sounds to enter the ear canal by traveling around

the outside of the earplug, while the user and/or audiologist incorrectly believes that the earplug

is working as intended.

       53.      The pertinent Salient Characteristics set forth in the MPID, which was uniform

across all RFPs, in relevant part, are as follows:

                2.1.1. Ear plugs shall be designed to provide protection from the
                impulse noises created by military firearms, while allowing the
                wearer to clearly hear normal speech and other quieter sounds, such
                as voice commands, on the battlefield.

                2.2.2. The sound attenuation of both ends of the ear plugs shall be
                tested in accordance with ANSI S3.19.

                2.4 Workmanship. The ear plugs shall be free from all defects
                that detract from their appearance or impair their serviceability.

                2.5 Instructions. Illustrated instructions explaining the proper use and
                handling of the ear plugs shall be supplied with each unit.

                Solicitation No. SP0200-06-R-4202 at 41-42 (emphasis added).




             Case 5:19-cv-00177-D Document 1 Filed 05/01/19 Page 9 of 38
                                                     9
          54.       The Environmental Protection Agency ("EPA") also has promulgated

regulations pursuant to the Noise Control Act, 42 U.S.C. § 4901, et seq., that govern the testing

and attendant labeling of hearing protective devices like the Dual-ended Combat Arms

earplugs. Specifically, 40 C.F.R. § 211.206-1 provides that:

                    The value of sound attenuation to be used in the calculation of
                    the Noise Reduction Rating must be determined according to the
                    "Method for the Measurement of Real-Ear Protection of Hearing
                    Protectors and Physical Attenuation of Earmuffs." This standard is
                    approved as the American National Standards Institute Standard
                    (ANSI-STD) S3.19- 1974.

          55.       Additionally, 40 C.F.R. § 211.204-4(e) of the EPA regulations requires that

certain "supporting information" must accompany hearing protection devices sold in the United

States:

                    The following minimum supporting information must accompany
                    the device in a manner that insures its availability to the prospective
                    user. In the case of bulk packaging and dispensing, such supporting
                    information must be affixed to the bulk container or dispenser in
                    the same manner as the               label, and in a readily visible
                    location…Instructions as to the proper insertion or placement of
                    the device. (emphasis added).

          56.       3M/Aearo also knowingly used the deliberately-flawed retest of the closed end

of the earplugs to sell Dual-ended Combat Arms earplugs to the military with the representation

that they possessed a “22” NRR in the closed position.

          57.       Defendant includes standard instructions for "proper use" of the earplugs in the

packaging for the earplugs as required by the EPA, Noise Control Act, and the MPID.

          58.       Defendant’s standard instructions for “proper use” of its Dual-ended Combat

Arms earplugs do not instruct wearers to use the “modified” insertion method used in testing,

which would require the wearer to fold back the flanges of the opposite end before inserting the

plug into the ear.




                Case 5:19-cv-00177-D Document 1 Filed 05/01/19 Page 10 of 38
                                                    10
       59.       Defendant’s standard instructions for “proper use” of its Dual-ended Combat

Arms earplugs do not warn wearers that subjects in testing did not follow these standard

instructions, but rather the “modified” insertion method requiring the wearer to fold back the

flanges of the opposite end before inserting the plug into the ear.

       60.       Instead, Defendant improperly instructs wearers to simply insert the earplugs

into the ear canal.

       61.       By failing to instruct wearers of the Dual-ended Combat Arms earplug to fold

back the flanges on the open/unblocked end of the plug before inserting the closed/blocked end

of the plug into their ears (which is necessary to achieve the “22” NRR), 3M/Aearo falsely

overstates the amount of hearing protection provided by the closed end of the plug.

       62.       3M's/Aearo's packaging and marketing of such earplugs’ standard insertion

instructions and with a labeled NRR of “22” thereby misleads the wearer and has likely caused

thousands of soldiers to suffer significant hearing loss and tinnitus in addition to exposing

millions more to the risk caused by 3M's/Aearo's defective earplugs.

       63.       Despite knowing that its flawed testing involved steps to manipulate the fit of

the earplug, 3M's/Aearo's instructions for use of the earplugs do not instruct, and never have

instructed, the wearer to fold back the flanges on the open end of the plug before inserting the

closed end of the plug into their ears (which is necessary to achieve the "22" NRR and avoid the

defect associated with the short stem).

       64.       3M's/Aearo's instructions instead have provided standard fitting instructions

for inserting the earplug on both ends, which are facially inadequate.

       65.       3M/Aearo was aware prior to selling the earplugs to the military that its testing

procedures and fitting instructions were unlawfully manipulated to obtain the NRRs it wanted on




             Case 5:19-cv-00177-D Document 1 Filed 05/01/19 Page 11 of 38
                                                 11
both ends of the Dual-ended Combat Arms earplug, and 3M/Aearo continued to use these

inaccurate NRRs to market the earplugs to the military for more than ten years without disclosing

the design defect in the earplugs.

        66.       Plaintiff reserves the right to supplement these facts after discovery.

                                      Plaintiff Andre L. Leath

        67.       Plaintiff joined the military in September of 1987 at the age of 19 and was

discharged in November of 2009 at the age of 41.

        68.       On November 30, 2009, Plaintiff retired from the United States Army, after more

than 21 years of service, with a rank of CW3, Chief Warrant Officer.

        69.       After completing basic training, advanced individual training (AIT) and

parachute training, Plaintiff was a servicemember of the 82nd Airborne Division of the United

States Army specializing in joint forcible entry operations based at Fort Bragg, North Carolina.

        70.       Prior to joining the military, Plaintiff had no signs or symptoms of hearing loss

or tinnitus.

        71.       Plaintiff’s main occupation and/or job during his nearly 22 years of service in the

United States Army was a mechanic. As a mechanic, he spent the majority of his time in the

motor pool shop.

        72.       Between the years 2003 and 2009, while stationed at Fort Bragg, North Carolina,

Plaintiff was deployed for active duty three times to Iraq: May 28, 2003 through August 25,

2003; November 11, 2004 through October 20, 2005; and, November 17, 2006 through February

14, 2008.

        73.       At the time of Plaintiff’s deployment, during his pre-deployment training and

upon his return from deployment in Iraq, the 3M Dual-ended Combat Arms earplugs were




              Case 5:19-cv-00177-D Document 1 Filed 05/01/19 Page 12 of 38
                                                  12
standard issue.

         74.       The Dual-ended Combat Arms earplugs were provided to Plaintiff.

         75.       The Dual-ended Combat Arms earplugs were provided for single use during

Plaintiff’s pre-deployment training; while Plaintiff was deployed; upon his return to Fort Bragg,

North Carolina in between deployments; and, during his final years of service at Fort Bragg,

North Carolina.

         76.       Plaintiff wore the Dual-ended Combat Arms earplugs while in training and in the

field.

         77.       Plaintiff wore the earplugs at Fort Bragg Army Base and in Iraq while firing

weapons.

         78.       Plaintiff wore the earplugs while working as a mechanic and/or supervising the

motor pool shop at Fort Bragg, North Carolina.

         79.       Plaintiff was never instructed to fold back the flanges on the opposite side of use

of the earplug.

       80.     Plaintiff was first diagnosed with hearing issues in December of 2009 at Fort
Bragg, North Carolina.

                                        CAUSES OF ACTION

                            COUNT I
   NORTH CAROLINA PRODUCTS LIABILITY ACT - INADEQUATE DESIGN OR
                         FORMULATION

         81.      Plaintiff realleges and incorporates by reference every allegation of this Complaint

as if each were set forth fully and completely herein.

         82.      At all times relevant to this action, Defendant had a duty to manufacture, design,

formulate, test, package, label, produce, create, make, construct, assemble, market, advertise,

promote, and distribute, the Dual-ended Combat Arms with reasonable and due care for the safety



               Case 5:19-cv-00177-D Document 1 Filed 05/01/19 Page 13 of 38
                                                   13
and well-being of U.S. military service men and women, including Plaintiff, who were subject to

and used the Dual-ended Combat Arms earplugs during their service with the U.S. military.

       83.       Plaintiff was a foreseeable user of the Dual-ended Combat Arms earplugs, and

Defendant knew that the Dual-ended Combat Arms earplugs would be used by U.S. military

service men and women, including Plaintiff.

       84.       The Dual-ended Combat Arms earplugs are defective in that the design of the

earplug causes them to loosen in the wearer’s ear, imperceptibly to the wearer, thereby permitting

damaging sounds to enter the ear canal by traveling around the outside of the earplug while the

user incorrectly believes that the earplug is working as intended.

       85.       When the Dual-ended Combat Arms is inserted into the ear according to standard

fitting instructions provided by Defendants, a proper seal is not formed with the ear canal.

       86.       The defect has the same effect when either end is inserted because the earplugs

are symmetrical. In either scenario, the effect is that the earplug may not maintain a tight seal in

some wearers’ ear canals such that dangerous sounds can bypass the plug altogether, thereby

posing serious risk to the wearer’s hearing, unbeknownst to him or her.

       87.       Upon information and belief, Defendant failed to exercise reasonable and due

care under the circumstances and therefore breached this duty in the following ways:

                 a.   Defendant failed to design the Dual-ended Combat Arms earplugs in a
                      manner which would result in an NRR of “22” when used with the closed,
                      olive end inserted, according to the standard fitting instructions provided by
                      Defendant.

                 b.   Defendant failed to design the Dual-ended Combat Arms earplugs in a
                      manner which would safely prevent against the injuries claimed by Plaintiff;

                 c.   Defendant failed to properly and thoroughly test the Dual-ended Combat
                      Arms earplugs;

                 d.   Defendant failed to properly and thoroughly analyze the data resulting from




             Case 5:19-cv-00177-D Document 1 Filed 05/01/19 Page 14 of 38
                                                 14
                      testing of the Dual-ended Combat Arms earplugs;

                 e.   Defendant designed, manufactured, distributed, and sold the Dual-ended
                      Combat Arms earplugs without an adequate warning of the significant and
                      dangerous risks of the earplugs;

                 f.   Defendant designed, manufactured, distributed, and sold the Dual-ended
                      Combat Arms earplugs without providing adequate or proper instructions to
                      avoid the harm which could foreseeably occur because of using the earplugs
                      in the manner the Defendant’s standard fitting instructions directed;

                 g.   Defendant failed to fulfill the standard of care required of a reasonable and
                      prudent manufacturer of hearing protection products, specifically including
                      products such as the Dual-ended Combat Arms earplugs; and

                 h.   Defendant negligently continued to manufacture and distribute the Dual-
                      ended Combat Arms earplugs to the U.S. military after Defendant knew or
                      should have known of its adverse effects and/or the availability of safer
                      designs.

       88.       Defendant knew or should have known that the defective condition of the Dual-

ended Combat Arms earplugs made it unreasonably dangerous to the U.S. military service men

and women who used the earplugs.

       89.       The Dual-ended Combat Arms earplugs were dangerous when used by ordinary

U.S. military service men and women who used it with the knowledge common to the U.S.

military as to the product's characteristics and common usage.

       90.       The Dual-ended Combat Arms earplugs were dangerous when used by ordinary

U.S. military service men and women who followed the instructions provided by Defendants.

       91.       Defendant knew or should have known of the defective design at the time the

Dual-ended Combat Arms earplugs were used by Plaintiff.

       92.       At the time the Dual-ended Combat Arms earplugs left the possession of

Defendant, the Dual-ended Combat Arms earplugs were in a condition which made them

unreasonably dangerous to the ordinary U.S. military servicemember.




             Case 5:19-cv-00177-D Document 1 Filed 05/01/19 Page 15 of 38
                                                 15
       93.       The Dual-ended Combat Arms earplugs were expected to and did reach Plaintiff

without substantial change in condition in which they were designed, manufactured, labeled, sold,

distributed, promoted, supplied and otherwise released into the stream of commerce.

       94.       At the time the Dual-ended Combat Arms earplugs were used by Plaintiff, the

Dual-ended Combat Arms earplugs were in a condition which made them unreasonably

dangerous to the ordinary U.S. military servicemember.

       95.       At all relevant times, Plaintiff used the Dual-ended Combat Arms earplugs in the

manner in which they were intended.

       96.       As designers, developers, manufacturers, inspectors, advertisers, distributors,

and suppliers, of the Dual-ended Combat Arms earplugs, Defendant had superior knowledge of

the Dual-ended Combat Arms earplugs and owed a duty of care to Plaintiff.

       97.       At the time that the Dual-ended Combat Arms earplugs left the control of the

Defendant, the Defendant unreasonably failed to adopt safer, practical, feasible, and otherwise

reasonable alternative design or formulation that could then have been reasonably adopted and

that would have prevented or substantially reduced the risk of harm without substantially

impairing the usefulness, practicality, or desirability of the product.

       98.       At the time that the Dual-ended Combat Arms earplugs left the control of the

Defendant, the design defects were so unreasonable that a reasonable person, such as Plaintiff,

aware of relevant facts, would have decided not to have to used the earplugs.

       99.       It was foreseeable that Defendant’s actions, omissions, and misrepresentations

would lead to severe, permanent, and debilitating injuries to the Plaintiff.

       100.      The Dual-ended Combat Arms earplugs were the proximate cause of Plaintiff’s

personal injuries – specifically Plaintiff’s sensorineural hearing loss and tinnitus. Defendant’s




             Case 5:19-cv-00177-D Document 1 Filed 05/01/19 Page 16 of 38
                                                  16
conduct was a substantial factor in bringing about the injuries sustained by Plaintiff because 3M

designed, manufactured, tested, sold, and distributed the Dual-ended Combat Arms earplugs to

the U.S. military.

       101.     As a direct and proximate result of Defendant’s negligence in designing the

defective Dual-ended Combat Arms earplugs, Plaintiff was caused to sufferer serious and

dangerous side effects, including sensorineural hearing loss and tinnitus, and has further suffered

the injuries and damages as alleged herein.

       102.     As a direct and proximate result of the Defendant’s negligence in designing the

defective Dual-ended Combat Arms earplugs, Plaintiff has been injured and sustained permanent

pain, suffering, disability, impairment, loss of enjoyment of life, loss of care, comfort, and

consortium and economic damages and Defendant is liable to Plaintiff in an amount to be

determined at trial.

                            COUNT II
       NORTH CAROLINA PRODUCT LIABILITY ACT - FAILURE TO WARN

      103.     Plaintiff realleges and incorporates by reference every allegation of this

Complaint as if each were set forth fully and completely herein.

       104.    Defendant researched, developed, designed, tested, manufactured, inspected,

labeled, distributed, marketed, promoted, sold, and otherwise released into the stream of

commerce the Dual-ended Combat Arms earplugs and, in the course of same, directly advertised

or marketed the product to the U.S. Military and/or U.S. servicemembers, like the Plaintiff, and

therefore had a duty to warn of the risks associated with the use of the Dual-ended Combat Arms

earplugs.

       105.     At all times relevant to this action, Defendant had a duty to manufacture, design,

formulate, test, package, label, produce, create, make, construct, assemble, market, advertise,




            Case 5:19-cv-00177-D Document 1 Filed 05/01/19 Page 17 of 38
                                                17
promote, and distribute, the Dual-ended Combat Arms with reasonable and due care for the safety

and well-being of U.S. military service men and women, including Plaintiff, who were subject to

and used the Dual-ended Combat Arms earplugs during their service with the U.S. military.

       106.     The defective Dual-ended Combat Arms earplugs were expected to and did reach

the ultimate users, including Plaintiff, without substantial change in their condition when they

were sold and left the control of Defendants, which created an unreasonably dangerous condition

that the Defendant knew, or in the exercise of ordinary care should have known, posed a

substantial risk of harm to a reasonably foreseeable claimant, such as Plaintiff.

       107.     Plaintiff was a foreseeable user of the Dual-ended Combat Arms earplugs.

       108.     The Dual-ended Combat Arms earplugs are defective, in part, in that the design

of the earplug causes them to loosen in the wearer’s ear, imperceptibly to the wearer, thereby

permitting damaging sounds to enter the ear canal by traveling around the outside of the earplug

while the user incorrectly believes that the earplug is working as intended.

       109.     The Dual-ended Combat Arms earplugs contained no warnings or instructions,

or in the alternative, inadequate warnings or instructions, as to the risk that the Dual-ended

Combat Arms earplugs would allow for dangerous sounds to bypass the plug altogether, thereby

posing a serious risk to Plaintiff’s hearing unbeknownst to him or her.

       110.     The Dual-ended Combat Arms earplugs contained no warnings or instructions,

or in the alternative, inadequate warnings or instructions, that subjects in testing did not follow

Defendant’s standard instructions for insertion, but rather the “modified” insertion method

requiring the wearer to fold back the flanges of the opposite end before inserting the plug into the

ear.

       111.     The Dual-ended Combat Arms earplugs contained no warnings or instructions,




           Case 5:19-cv-00177-D Document 1 Filed 05/01/19 Page 18 of 38
                                                 18
or in the alternative, inadequate warnings or instructions, that following Defendant’s standard

instructions for insertion would not achieve the “22” NRR and would thereby pose a serious risk

to Plaintiff’s hearing unbeknownst to him or her.

       112.     The warnings and instructions that accompanied the Dual-ended Combat Arms

earplugs failed to provide the level of information that an ordinary consumer would expect when

using the Dual-ended Combat Arms earplugs in a manner reasonably foreseeable to Defendant.

       113.     The Defendant acted unreasonably in that it failed to warn ordinary consumers,

including the Plaintiff, with regard to the inadequate research and testing of the Dual-ended

Combat Arms earplugs.

       114.     The Defendant acted unreasonably in that it failed to provide timely and

reasonable warnings to ordinary consumers, including the Plaintiff, regarding the safety of the

Dual-ended Combat Arms earplugs.

       115.     Had Plaintiff received proper or adequate warnings or instructions as to the risks

associated with the Dual-ended Combat Arms earplugs, including but not limited to instructing

wearers to fold back the flanges on the open/unblocked end of the plug before inserting the

closed/blocked end of the plug into the ear, Plaintiff would have heeded the warning and/or

instructions.

       116.     The Dual-ended Combat Arms earplugs were the proximate cause of Plaintiff’s

hearing loss and tinnitus because design of the earplugs allows for dangerous sounds to bypass

the plug altogether thereby posing a serious risk to Plaintiff’s hearing unbeknownst to him or her.

       117.     As a direct and proximate result of Defendant’s failure to warn, Plaintiff was

caused to sufferer serious and dangerous side effects, including sensorineural hearing loss and

tinnitus, and has further suffered the injuries and damages as alleged herein.




           Case 5:19-cv-00177-D Document 1 Filed 05/01/19 Page 19 of 38
                                                19
       118.      As a direct and proximate result of the Defendant’s failure to warn, Plaintiff has

been injured and sustained permanent pain, suffering, disability, impairment, loss of enjoyment

of life, loss of care, comfort, and consortium and economic damages and Defendant is liable to

Plaintiff in an amount to be determined at trial.

                                          COUNT III
                                         NEGLIGENCE

      119.     Plaintiff realleges and incorporates by reference every allegation of this

Complaint as if each were set forth fully and completely herein.

      120.    Defendant has a duty to exercise reasonable and ordinary care in the manufacture,

design, labeling, instructions, warnings, sale, marketing, and distribution of the Defendant’s

Dual-ended Combat Arms earplugs.

      121.    Defendant breached its duty of care to the Plaintiff, as aforesaid, in manufacture,

design, labeling, warnings, instructions, sale, marketing, distribution of the Dual-ended Combat

Arms earplugs.

      122.    As a direct and proximate result of Defendant’s failure to warn, Plaintiff was

caused to sufferer serious and dangerous side effects, including sensorineural hearing loss and

tinnitus, and has further suffered the injuries and damages as alleged herein.

      123.    As a direct and proximate result of the Defendant’s negligence in designing the

defective Dual-ended Combat Arms earplugs, Plaintiff has been injured and sustained

permanent pain, suffering, disability, impairment, loss of enjoyment of life, loss of care,

comfort, and consortium and economic damages and Defendant is liable to Plaintiff in an

amount to be determined at trial.




           Case 5:19-cv-00177-D Document 1 Filed 05/01/19 Page 20 of 38
                                                    20
                                     COUNT IV
                            BREACH OF EXPRESS WARRANTY

      124.    Plaintiff realleges and incorporates by reference every allegation of the Complaint

as if each were set forth fully and completely herein.

      125.    At all relevant and material times, Defendants manufactured, distributed,

advertised, promoted, and sold the Defendant’s Dual-ended Combat Arms earplugs.

      126.    At all relevant times, Defendant intended that the Defendant’s Dual-ended Combat

Arms earplugs be used in the manner that Plaintiff in fact used them and Defendant expressly

warranted that each product was safe and fit for use by consumers, that it was of merchantable

quality and that it was adequately tested and fit for its intended use.

      127.    Through Defendant’s public statements, descriptions of the Dual-ended Combat

Arms earplugs, and promises relating to the Dual-ended Combat Arms earplugs, Defendant

expressly warranted, among other things, that the Dual-ended Combat Arms earplugs were safe

and effective for their intended use, and were designed and constructed to prevent harmful sounds

from bypassing the earplugs to protect the user’s hearing.

      128.    These warranties came in one or more of the following forms: (i) publicly made

written and verbal assurances of safety; (ii) press releases and dissemination via the media, or

uniform promotional information that was intended to create a demand for the Dual-ended Combat

Arms earplugs (but which contained material misrepresentations and utterly failed to warn of the

risks of the Dual-ended Combat Arms earplugs); (iii) verbal assurances made by Defendant’s

consumer relations personnel about the safety of the Dual-ended Combat Arms earplugs which

also downplayed the risks associated with the Dual-ended Combat Arms earplugs; and (iv) false

and misleading written information and packaging supplied by Defendant.

      129.    At all relevant times, Defendant was aware that consumers, including Plaintiff,




           Case 5:19-cv-00177-D Document 1 Filed 05/01/19 Page 21 of 38
                                                  21
would use the Dual-end Combat Arms earplugs; which is to say that Plaintiff was a foreseeable

user of the Defendant’s Dual-ended Combat earplugs.

      130.    Plaintiff, as a member of the United States Army receiving the Dual-ended

Combat Arms earplugs from the United States military, was at all time in privity with the

Defendant.

       131.     When Defendant made these express warranties, it knew the purpose(s) for which

the Dual-ended Combat Arms earplugs were to be used and warranted it to be in all respects safe

and proper for such purpose(s).

       132.     Defendant drafted the documents and/or made statements upon which these

warranty claims are based and, in doing so, defined the terms of those warranties.

       133.     In reliance upon Defendant’s express warranties, Plaintiff used the Dual-ended

Combat Arms earplugs while a servicemember in the foreseeable manner normally intended,

promoted and marketed by the Defendant.

       134.     The Dual-ended Combat Arms earplugs do not conform to Defendant’s promises,

descriptions, or affirmation of fact, and were not adequately packaged, labeled, promoted, and/or

fit for the ordinary purposes for which such earplugs are used.

       135.     Plaintiff further alleges that all of the aforementioned written materials are known

to Defendant and in its possession, and it is Plaintiff’s reasonable belief that these materials shall

be produced by Defendant and made part of the record once Plaintiff is afforded the opportunity

to conduct discovery.

       136.     As a direct and proximate result of Defendant’s breach of the express warranties,

Plaintiff was caused to sufferer serious and dangerous side effects, including sensorineural hearing

loss and tinnitus, and has further suffered the injuries and damages as alleged herein.




           Case 5:19-cv-00177-D Document 1 Filed 05/01/19 Page 22 of 38
                                                 22
       137.      As a direct and proximate result of the Defendant’s breach of the express

warranties, Plaintiff has been injured and sustained permanent pain, suffering, disability,

impairment, loss of enjoyment of life, loss of care, comfort, and consortium and economic

damages and Defendant is liable to Plaintiff in an amount to be determined at trial.

                                        COUNT IV
                              BREACH OF IMPLIED WARRANTIES

       138.      Plaintiff realleges and incorporates by reference every allegation of the Complaint

as if each were set forth fully and completely herein.

       139.      At all times material, Defendant was a merchant with respect to the Dual-ended

Combat Arms earplugs.

       140.      As a servicemember, Plaintiff was a foreseeable user of the Dual-ended Combat

Arms earplugs.

       141.      At the time Defendant marketed, sold, and distributed the Dual-ended Combat

Arms earplugs, Defendant knew of the use for which the Dual-ended Combat Arms earplugs were

intended, impliedly warranted the Dual-ended Combat Arms earplugs to be fit for a particular

purpose, and warranted that the Dual-ended Combat Arms earplugs were of merchantable quality

and effective for such use.

       142.      Defendant knew, or had reason to know, that Plaintiff would rely on Defendant’s

judgment and skill in providing the Dual-ended Combat Arms earplugs for its intended use.

       143.      Plaintiff reasonably relied upon the skill and judgment of Defendant as to whether

the Dual-ended Combat Arms earplugs were of merchantable quality, safe, and effective for its

intended use.

       144.      Contrary to such implied warranties, the Dual-ended Combat Arms earplugs were

neither of merchantable quality, nor safe or effective for its intended use, because the Dual-ended



          Case 5:19-cv-00177-D Document 1 Filed 05/01/19 Page 23 of 38
                                                 23
Combat Arms earplugs were, and are, unreasonably dangerous, defective, unfit and ineffective for

the ordinary purposes for which the Dual-ended Combat Arms earplugs were used.

        145.     The Dual-ended Combat Arms earplug was defectively designed and

manufactured, and was distributed and sold without the provision of reasonable instructions or

warnings regarding the foreseeable risk of harm posed by the Dual-ended Combat Arms earplugs

to servicemembers, including Plaintiff.

        146.     As a direct and proximate result of Defendant’s breach of implied warranties,

Plaintiff was caused to sufferer serious and dangerous side effects, including sensorineural

hearing loss and tinnitus, and has further suffered the injuries and damages as alleged herein.

        147.     As a direct and proximate result of the Defendant’s breach of implied warranties,

Plaintiff has been injured and sustained permanent pain, suffering, disability, impairment, loss of

enjoyment of life, loss of care, comfort, and consortium and economic damages and Defendant

is liable to Plaintiff in an amount to be determined at trial.

                                     COUNT V
                           FRAUDULANT MISREPRESENTATION

        148.     Plaintiff realleges and incorporates by reference every allegation of the Complaint

as if each were set forth fully and completely herein.

        149.     Defendant falsely and fraudulently represented to Plaintiff, and/or the public in

general, that the Dual-ended Combat Arms earplugs had been properly tested and were free from

all defects.

        150.     Defendant intentionally manipulated testing of the Dual-ended Combat Arms

earplugs, resulting in false and misleading NRRs and improper fitting instructions.

        151.     The representations made by Defendant were, in fact, false.

        152.     When said representations were made by Defendant, it knew those representations



           Case 5:19-cv-00177-D Document 1 Filed 05/01/19 Page 24 of 38
                                                  24
to be false and it willfully, wantonly and recklessly disregarded whether the representations were

true.

        153.    These representations were made by Defendant with the intent of defrauding and

deceiving Plaintiff and the public in general, and were made with the intent of inducing Plaintiff

and the public in general, to recommend, purchase, and/or use the Dual-ended Combat Arms

earplugs, all of which evinced a callous, reckless, willful, depraved indifference to the health,

safety and welfare of Plaintiff.

        154.    At the time the aforesaid representations were made by Defendant, and at the

time Plaintiff used the Dual-ended Combat Arms earplugs, Plaintiff was unaware of the falsity

of said representations and reasonably believed them to be true.

        155.    In reliance upon said representations, Plaintiff was induced to and did use Dual-

ended Combat Arms earplugs, thereby sustaining severe and permanent personal injuries.

        156.    Defendant knew and was aware, or should have been aware, that the Dual-ended

Combat Arms earplugs had not been sufficiently tested, were defective in nature, and/or that they

lacked adequate and/or sufficient warnings and instructions.

        157.    Defendant knew or should have known that the Dual-ended Combat Arms

earplugs had a potential to, could, and would cause severe and grievous injury to the users of said

product.

        158.    Defendant brought the Dual-ended Combat Arms earplugs to the market and

acted fraudulently, wantonly and maliciously to the detriment of Plaintiff.

        159.    As a result of the foregoing acts and omissions, Plaintiff was caused to suffer

serious and dangerous side effects, including sensorineural hearing loss and tinnitus, and has

further suffered the injuries and damages as alleged herein.




           Case 5:19-cv-00177-D Document 1 Filed 05/01/19 Page 25 of 38
                                                25
         160.    As   a   direct   and   proximate    result   of   the   Defendant’s   fraudulent

misrepresentations, Plaintiff has been injured and sustained permanent pain, suffering, disability,

impairment, loss of enjoyment of life, loss of care, comfort, and consortium and economic

damages and Defendant is liable to Plaintiff in an amount to be determined at trial.

                                       COUNT VI
                                FRAUDULANT CONCEALMENT

         161.    Plaintiff realleges and incorporates by reference every allegation of the Complaint

as if each were set forth fully and completely herein.

         162.    At all times relevant, Defendant misrepresented the safety and efficacy of the

Dual-ended Combat Arms earplugs for their intended use.

         163.    Defendants knew or were reckless in not knowing that their representations were

false.

         164.    In representations to Plaintiff, Defendant fraudulently concealed and intentionally

omitted the following material information:

                a.    that testing of the Dual-ended Combat Arms earplug was deliberately

                      flawed;

                b.    the amount of hearing protection provided by the Combat Arms earplug;

                c.    that Defendant was aware of the defects in the Dual-ended Combat Arms

                      earplug;

                d.    that the Dual-ended Combat Arms earplug was defective, and would cause

                      dangerous side effects, including but not limited to hearing damage or

                      impairment;

                e.    that the Dual-ended Combat Arms earplug was manufactured negligently;

                f.    that the Dual-ended Combat Arms earplug was manufactured defectively;



           Case 5:19-cv-00177-D Document 1 Filed 05/01/19 Page 26 of 38
                                                 26
               g.     that the Dual-ended Combat Arms earplug was designed defectively;

               h.     that the Dual-ended Combat Arms earplug was designed negligently; and,

               i.     that the Dual-ended Combat Arms earplug was designed improperly.

       165.      Defendant was under a duty to disclose to Plaintiff the defective nature of the

dual-end Combat Arms earplugs.

       166.      Defendant had sole access to material facts concerning the defective nature of the

product and its propensity to cause serious and dangerous side effects, and hence, cause damage

to persons who used the Dual-end Combat Arms earplugs, including Plaintiff, in particular.

       167.      Defendant’s concealment and omissions of material facts concerning, inter alia,

the safety and efficacy of the Dual-end Combat Arms earplugs were made purposefully, willfully,

wantonly, and/or recklessly, to mislead Plaintiff into reliance, continued use of the dual-end

Combat Arms earplug, and actions thereon, and to cause him or her to purchase and/or use the

product. Defendant knew that Plaintiff had no way to determine the truth behind Defendant’s

concealment and omissions, and that these included material omissions of facts surrounding the

Dual-end Combat Arms earplugs, as set forth herein.

       168.      Plaintiff reasonably relied on facts revealed which negligently, fraudulently

and/or purposefully did not include facts that were concealed and/or omitted by Defendant.

       169.      By reason of the foregoing, Plaintiff was caused to suffer serious and dangerous

side effects, including sensorineural hearing loss and tinnitus, and has further suffered the injuries

and damages as alleged herein.

       170.      As a direct and proximate result of the Defendant’s fraudulent concealment,

Plaintiff has been injured and sustained permanent pain, suffering, disability, impairment, loss of

enjoyment of life, loss of care, comfort, and consortium and economic damages and Defendant




           Case 5:19-cv-00177-D Document 1 Filed 05/01/19 Page 27 of 38
                                                  27
is liable to Plaintiff in an amount to be determined at trial.

                                     COUNT VII
                            NEGLIGENT MISREPRESENTATION

        171.     Plaintiff realleges and incorporates by reference every allegation of the Complaint

as if each were set forth fully and completely herein.

        172.     Defendant had a duty to represent to Plaintiff and to the public in general that the

Dual-ended Combat Arms earplugs had been properly tested and found to be effective.

        173.     Defendant was aware its testing procedures and fitting instructions were

unlawfully manipulated.

        174.     The representations made by Defendant were, in fact, false.

        175.     Defendant failed to exercise ordinary care in the representation of the Dual-ended

Combat Arms earplugs, while involved in its manufacture, sale, testing, quality assurance, quality

control, and/or distribution into interstate commerce, in that Defendant negligently

misrepresented the Dual-ended Combat Arms earplugs’ safety and efficacy.

        176.     Defendant breached its duty in representing the Dual-ended Combat Arms

earplugs’ serious defects to Plaintiff.

        177.     As a result of the foregoing acts and omissions, Plaintiff was caused to suffer

serious and dangerous side effects, including sensorineural hearing loss and tinnitus, and has

further suffered the injuries and damages as alleged herein.

        178.     As a direct and proximate result of the Defendant’s negligent misrepresentations,

Plaintiff has been injured and sustained permanent pain, suffering, disability, impairment, loss of

enjoyment of life, loss of care, comfort, and consortium and economic damages and Defendant

is liable to Plaintiff in an amount to be determined at trial.




           Case 5:19-cv-00177-D Document 1 Filed 05/01/19 Page 28 of 38
                                                  28
                                       COUNT VIII
                                    COMMON LAW FRAUD

       179.      Plaintiff realleges and incorporates by reference every allegation of the Complaint

as if each were set forth fully and completely herein.

       180.      Defendant conducted unlawful and improper testing on the Dual-ended Combat

Arms earplugs.

       181.      As a result of Defendant’s unlawful and improper testing, Defendant blatantly

and intentionally distributed false information which overstated the amount of hearing protection

provided by the Dual-ended Combat Arms earplugs.

       182.      As a result of Defendant’s unlawful and improper testing, Defendant

intentionally omitted and misrepresented certain test results to Plaintiff.

       183.      Defendant had a duty when disseminating information to the public to

disseminate truthful information and a parallel duty not to deceive the public and Plaintiff.

       184.      The information distributed to Plaintiff by Defendant contained material

representations of fact and/or omissions concerning the hearing protection provided by the Dual-

ended Combat Arms earplugs.

       185.      These representations were all false and misleading.

       186.      Upon information and belief, Defendant intentionally suppressed and/or

manipulated test results to falsely overstate the amount of hearing protection provided by the

Dual-ended Combat Arms earplugs.

       187.      It was the purpose of Defendant in making these representations to deceive and

defraud the public and/or Plaintiff, to gain the confidence of the public and/or Plaintiff, to falsely

ensure the quality and fitness for use of the Dual-ended Combat Arms earplug and induce the

public and/or Plaintiff to purchase, request, dispense, recommend, and/or continue to use the




           Case 5:19-cv-00177-D Document 1 Filed 05/01/19 Page 29 of 38
                                                  29
Dual-ended Combat Arms earplugs.

       188.     Defendant made the aforementioned false claims and false representations with

the intent of convincing the public and/or Plaintiff that the Dual-ended Combat Arms earplugs

were fit and safe for use.

       189.     These representations and others made by Defendant were false when made,

and/or were made with a pretense of actual knowledge when knowledge did not actually exist,

and/or were made recklessly and without regard to the actual facts.

       190.     These representations and others made by Defendant were made with the

intention of deceiving and defrauding Plaintiff, were made to induce Plaintiff to rely upon

misrepresentations, and caused Plaintiff to purchase, use, rely on, request, dispense, and/or

recommend the Dual-ended Combat Arms earplugs.

       191.     Defendant recklessly and intentionally falsely represented the dangerous and

serious health and/or safety concerns of the Dual-ended Combat Arms earplugs to the public at

large, and Plaintiff in particular, for the purpose of influencing the marketing of a product known

to be dangerous and defective and/or not as safe as other alternatives.

       192.     Defendant willfully and intentionally failed to disclose the material facts

regarding the dangerous and serious safety concerns of Dual-ended Combat Arms earplugs by

concealing and suppressing material facts regarding the dangerous and serious health and/or

safety concerns of Dual-ended Combat Arms earplug.

       193.     Defendant willfully and intentionally failed to disclose the truth, failed to disclose

material facts, and made false representations with the purpose and design of deceiving and

lulling Plaintiff into a sense of security so that Plaintiff would rely on the representations made

by Defendant and purchase, use, and rely on the Dual-ended Combat Arms earplugs.




           Case 5:19-cv-00177-D Document 1 Filed 05/01/19 Page 30 of 38
                                                 30
       194.     Plaintiff did in fact rely upon and believe the Defendant’s representations to be

true at the time they were made and was thereby induced to use and rely upon the Dual-ended

Combat Arms earplugs.

       195.     At the time the representations were made, Plaintiff did not know the truth

regarding the dangerous and serious safety concerns of the Dual-ended Combat Arms earplugs.

       196.     Plaintiff did not discover the true facts with respect to the dangerous and serious

health and/or safety concerns, and the false representations of Defendants, nor could Plaintiff

with reasonable diligence have discovered the true facts.

       197.     Had Plaintiff known the true facts with respect to the dangerous and serious

health and/or safety concerns of Dual-ended Combat Arms earplugs, Plaintiff would not have

used and/or relied upon the Dual-ended Combat Arms earplugs.

       198.     Defendant’s aforementioned conduct constitutes fraud and deceit and was

committed and/or perpetrated willfully, wantonly and/or purposefully on Plaintiff.

       199.     As a result of the foregoing acts and omissions, Plaintiff was caused to suffer

serious and dangerous side effects, including sensorineural hearing loss and tinnitus, and has

further suffered the injuries and damages as alleged herein.

       200.     As a direct and proximate result of the Defendant’s fraud and deceit, Plaintiff has

been injured and sustained permanent pain, suffering, disability, impairment, loss of enjoyment

of life, loss of care, comfort, and consortium and economic damages and Defendant is liable to

Plaintiff in an amount to be determined at trial.

                               COUNT IX
     UNFAIR AND DECEPTIVE TRADE PRACTICES ACT- N.C.G.S. 75-1, et. seq.

       201.     Plaintiff realleges and incorporates by reference every allegation of the

Complaint as if each were set forth fully and completely herein.



           Case 5:19-cv-00177-D Document 1 Filed 05/01/19 Page 31 of 38
                                                    31
       202.     The Defendant’s conduct was deliberate, willful, intentional and motivated by

profit and is indicative of a complete indifference for the safety of Plaintiff. Particularly:

               a.      It deceptively and unfairly permitted a known defective earplug to be
                       manufactured, which in turn created unreasonable risk of injury to
                       Plaintiff;
               b.      It deceptively and unfairly disregarded information it had available
                       regarding defects in its Dual-ended Combat Arms earplugs;
               c.      It deceptively and unfairly altered Dual-ended Combat Arms earplugs
                       during fitting as part of its alleged testing for the purpose of securing test
                       results that would enable it to sell its defective Dual-ended Combat Arms
                       earplugs;
               d.      It deceptively and unfairly completed the said testing as above to ensure that
                       the test results would give the false impression that the Dual-ended Combat
                       Arms earplugs met required noise attenuation parameters;
               e.      It had actual knowledge that the Dual-ended Combat Arms earplugs and
                       components did not comply with established guidelines and they
                       deceptively and unfairly kept this information from the U.S. government
                       and end users including Plaintiff;
               f.      It deceptively and unfairly failed to warn the user public of the defect for
                       fear that this information would adversely affect the confidence of the
                       consumer and thus result in a decrease of profits for the defendants;
               g.      It deceptively and unfairly failed to report the safety defect to the U.S.
                       government, the consuming public and all potential users.
       203.     Defendant’s representations, actions and conduct regarding the Dual-ended

Combat Arms earplugs was in or affecting commerce, for the purpose of establishing liability

under Chapter 75 of the North Carolina General Statutes.

       204.     Defendant’s actions and conduct, as alleged in this Complaint, constitute unfair

and/or deceptive acts or practices, “in or affecting commerce,” in violation of the provisions of

Chapter 75 of the North Carolina General Statutes.



           Case 5:19-cv-00177-D Document 1 Filed 05/01/19 Page 32 of 38
                                                  32
       205.     As a result of Defendant’s deceptive and unfair omission of material facts, the U.S.

government and end users including Plaintiff acted to their detriment in purchasing the Dual-ended

Combat Arms earplugs, which they otherwise would not have purchased.

       206.     Defendants engaged in the above-referenced deceptive and unfair acts and

omissions, including causing to be designed, manufactured, supplied and/or sold the Dual-ended

Combat Arms earplugs in violation of 42 U.S.C. § 4901, et seq., that govern the testing and

attendant labeling of hearing protective devices like the Dual-ended Combat Arms earplugs, as

well as 40 C.F.R. § 211.206-1 and 40 C.F.R. § 211.204-4(e) of the EPA regulations, in exchange

for payment, and in an effort to secure millions of dollars in sales.

       207.     Upon information and belief, Defendant continues to deceptively conceal and

understate the existence of the Dual-ended Combat Arms earplugs; the safety risks associated with

the Dual-ended Combat Arms earplugs; and, the increased risk to the Plaintiff and public

associated with the Dual-ended Combat Arms earplugs.

       208.     As a result of Defendant’s practices, Plaintiff has suffered actual damages in that

he used the Dual-ended Combat Arms earplugs which are dangerous and defective and have caused

and will continue to cause Plaintiff damages and increased risk of bodily injury and other damages.

       209.     As a result of the foregoing acts and omissions, Plaintiff was caused to suffer

serious and dangerous side effects, including sensorineural hearing loss and tinnitus, and has

further suffered the injuries and damages as alleged herein.

       210.     As a direct and proximate result of the Defendant’s unfair and/or deceptive

conduct, in or affecting commerce, Plaintiff has been injured and sustained permanent pain,

suffering, disability, impairment, loss of enjoyment of life, loss of care, comfort and economic

damages and Defendant is liable to Plaintiff in an amount to be determined at trial. Furthermore,




           Case 5:19-cv-00177-D Document 1 Filed 05/01/19 Page 33 of 38
                                                 33
Plaintiff is entitled to recover treble damages from Defendants, pursuant to the provisions of North

Carolina General Statute § 75-16.1.

                                              COUNT X
                                          GROSS NEGLIGENCE

        211.     Plaintiff realleges and incorporates by reference every allegation of the

Complaint as if each were set forth fully and completely herein.

        212.     The acts and omissions of Defendant showed an indifference to the rights and

welfare of Plaintiff; or, in the alternative, the acts and omissions of Defendant is of an aggravated

character.

        213.     The gross negligence of Defendant directly and proximately caused Plaintiff to

suffer serious and dangerous side effects, including sensorineural hearing loss and tinnitus, and

has further suffered the injuries and damages as alleged herein.

        214.     As a direct and proximate result of the Defendant’s gross negligence, Plaintiff

has been injured and sustained permanent pain, suffering, disability, impairment, loss of

enjoyment of life, loss of care, comfort, and consortium and economic damages and Defendant

is liable to Plaintiff in an amount to be determined at trial.

                                  COUNT XI
               PUNITIVE DAMAGES: WILLFUL AND WANTON CONDUCT

        215.     Plaintiff realleges and incorporates by reference every allegation of this Complaint

as if each were set forth fully and completely herein.

        216.     Plaintiff is entitled to punitive damages because Defendant’s wrongful acts and/or

omissions constitute willful and wanton conduct and were in conscious and intentional disregard

of and indifference to the rights and safety of others. Defendant mislead both U.S. government

and the end consumers, like the Plaintiff, of the Dual-ended Combat Arms earplugs by making




             Case 5:19-cv-00177-D Document 1 Filed 05/01/19 Page 34 of 38
                                                  34
false representations about the safety of the product and by failing to provide adequate instructions

concerning the product’s use.

       217.     Defendant has acted willfully, wantonly, recklessly and with the conscious and

intentional disregard of and indifference to the rights and safety of others in one or more of the

following ways:

                  a. By failing to disclose material facts regarding the dangerous and serious
                     safety concerns of Dual-ended Combat Arms earplugs by concealing and
                     suppressing material facts regarding the dangerous and serious health and/or
                     safety concerns of Dual-ended Combat Arms earplugs;
                  b. By failing to disclose the truth and making false representations with the
                     purpose and design of deceiving and lulling Plaintiffs, and others, so that they
                     would use and rely upon the Dual-ended Combat Arms earplugs;
                  c. By falsely representing the dangerous and serious health and/or safety
                     concerns of the Dual-ended Combat Arms earplugs to the public at large, and
                     Plaintiff in particular.
       218.     Defendant knew of the Defendant’s Dual-ended Combat Arms earplugs’ defective

and unreasonably dangerous nature, but continued to manufacture, produce, assemble, market,

distribute and sell the product so as to maximize profits at the expense of the health and safety of

the public and consumers, like the Plaintiff, in conscious disregard of the foreseeable harm caused

by the Defendant’s Dual-ended Combat Arms earplugs.

       219.     The willful and wanton conduct of Defendant directly and proximately caused

Plaintiff to suffer serious and dangerous side effects, including sensorineural hearing loss and

tinnitus, and has further suffered the injuries and damages as alleged herein.

       220.     As a direct and proximate result of the foregoing acts and omissions, Plaintiff has

required and will require health care and services, and has incurred medical, health care, incidental

and related expenses. Plaintiff is informed and believes and further alleges that Plaintiff will in




           Case 5:19-cv-00177-D Document 1 Filed 05/01/19 Page 35 of 38
                                                 35
the future be required to obtain further medical care and services.

        221.     As a direct and proximate result of the Defendant’s willful and wanton conduct,

Plaintiff has been injured and sustained permanent pain, suffering, disability, impairment, loss of

enjoyment of life, loss of care, comfort, and consortium and economic damages and Defendant

is liable to Plaintiff in an amount to be determined at trial.

        222.     Defendant’s conduct described herein constitutes willful and wanton conduct

entitling Plaintiff to an award of punitive damages.

                 TIMELINESS AND TOLLING OF STATUTES OF LIMITATIONS

        223.     Plaintiff filed this lawsuit within the applicable limitations period of first

suspecting that the Dual-ended Combat Arms earplugs caused his injuries. Plaintiff could not, by

the exercise of reasonable diligence, have discovered the wrongful cause of the Dual-ended

Combat Arms earplugs-induced injuries at an earlier time because, at the time of these injuries,

the cause was unknown to Plaintiff.

        224.     Plaintiff did not suspect, nor did Plaintiff have reason to suspect, the cause of these

injuries, or the tortious nature of the conduct causing these injuries, until less than the applicable

limitations period prior to the filing of this action.

        225.     Furthermore, the running of any statute of limitations has been tolled by reason of

Defendant’s fraudulent concealment. Through its affirmative misrepresentations and omissions,

Defendant actively concealed from Plaintiff the risks associated with the defects in the Dual-ended

Combat Arms earplugs.

        226.     As a result of Defendant’s actions, Plaintiff was unaware, and could not reasonably

know or have learned through reasonable diligence, that the Plaintiff had been exposed to the

defects and risks alleged herein and that those defects and risks were the direct and proximate




           Case 5:19-cv-00177-D Document 1 Filed 05/01/19 Page 36 of 38
                                                   36
result of Defendants’ acts and omissions.

       227.       Through Defendant’s affirmative misrepresentations and omissions pertaining to

the safety and efficacy of the Dual-ended Combat Arms earplugs, Plaintiff was prevented from

discovering this information sooner because Defendant herein misrepresented and continued to

misrepresent the defective nature of the Dual-ended Combat Arms earplugs.

       228.       Additionally, pursuant to the Servicemembers Civil Relief Act, the period of

Plaintiff’s military service may not be included in computing any statute of limitations applicable

herein. See 50 U.S.C. § 3936.

                                          JURY DEMAND

       Plaintiff hereby demands a trial by jury as to all claims in this action.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays as follows:

         i.    That process issue according to law;

        ii.    That Defendant be duly served and cited to appear and answer herein, and that after

               due proceedings are had, that there be judgment in favor of Plaintiff and against

               Defendant for the damages set forth below, along with court costs, pre-judgment

               and post-judgment interest at the legal rate:

                        a) Pain and suffering (past and future);

                        b) Wage loss (past and future);

                        c) Loss of earnings and loss of earning capacity;

                        d) Medical expenses (past and future);

                        e) Loss of enjoyment of life (past and future);

                        f) Mental anguish and distress (past and future);




              Case 5:19-cv-00177-D Document 1 Filed 05/01/19 Page 37 of 38
                                                  37
                       g) Disfigurement (past and future);

                       h) Physical impairment (past and future);

                       i) Restitution and disgorgement of profits;

                       j) All ascertainable economic damages;

                       k) Punitive or exemplary damages in such amounts as may be proven at

                           trial;

      iii.    That any amount of compensatory damages awarded to the Plaintiff be trebled,

              pursuant to the provisions of N.C. Gen. Stat. § 75-16;

      iv.     That Plaintiff be awarded his costs and expenses in this litigation, including, but not

              limited to, expert fees and reasonable attorneys’ fees, including any applicable

              attorneys’ fees pursuant to the provisions of N.C. Gen. Stat. § 75-16.1;

       v.     That Plaintiff be awarded such other and further relief as may be just and proper.



Dated: May 1, 2019


                                               WILSON LAW, P.A.


                                               /s/Kimberly Wilson White___
                                               Kimberly Wilson White
                                               N.C. State Bar No. 30044
                                               P.O. Box 10389
                                               Raleigh, North Carolina 27605
                                               Tel: 919-890-0180
                                               Fax: 919-882-1758
                                               kim@wilsonlawpa.com

                                               Attorney for the Plaintiff




             Case 5:19-cv-00177-D Document 1 Filed 05/01/19 Page 38 of 38
                                                  38
